DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered. 
The amendment filed on 04/13/20212 has been entered and fully considered.
Claims 21-23 and 25-31 are pending. The independent claims are 21, 27, and 28 and are amended.
Allowable Subject Matter
Claims 21-23 and 25-31 (renumbered 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 04/13/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
In particular, Applicant’s argument against the secondary reference, R1-155092, stating both counter DAI and total DAI are used for HARQ-ACK codebook determination to teach the limitation reciting “the processor determines HARQ-ACKs to be configured 
Therefore each of independent claims 21, 27 and 28 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…first information, indicating a total number of cells to be subjected to downlink (DL) transmission scheduling in a radio resource over a plurality of cells and a plurality of time domains…HARQ-ACKs to be configured at each bit position in a codebook based on the second information, and wherein the size of the codebook is determined based on the first information…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of independent claims 21, 27 and 28 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for the parent claims 21, 27 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.